No. 07-16-00436-CV


Leon Reyes                                   §      From the 72nd District Court
  Appellant                                           of Lubbock County
                                             §
v.                                                  December 22, 2016
                                             §
Guadalupe Reyes                                     Opinion Per Curiam
 Appellee                                    §

                                   J U D G M E N T


       Pursuant to the opinion of the Court dated December 22, 2016, it is ordered,

adjudged and decreed that this appeal be dismissed.


       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.


       It is further ordered that this decision be certified below for observance.


                                           oOo